                               Case 2:19-cv-00176-JAD-GWF Document 20 Filed 04/08/19 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        VALERIYA SLYZKO,                                  Case No. 2:19-cv-00176-JAD-GWF

                      12                           Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                                                  SOLUTIONS, INC. AND PLAINTIFF’S
                      13               v.                                         STIPULATION TO EXTEND TIME TO
                      14        DITECH FINANCIAL SERVICES, LLC,                   ANSWER FIRST AMENDED COMPLAINT
                                EQUIFAX INFORMATION SERVICES                      (First Request)
                      15        LLC, EXPERIAN INFORMATION
                                SOLUTIONS, INC. AND TRANS UNION,                  Complaint filed: January 30, 2019
                      16        LLC,                                              First Amended Complaint filed: April 1, 2019
                      17                           Defendants.

                      18

                      19              Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      20       of record, and Plaintiff Valeriya Slyzko (“Plaintiff”), by and through her counsel of record, hereby
                      21       submit this stipulation to extend the time for Defendant to respond to Plaintiff’s First Amended
                      22       Complaint (ECF No. 19) pursuant to LR IA 6-1.
                      23              Plaintiff filed her First Amended Complaint on April 1, 2019, in response to Experian’s
                      24       Motion to Dismiss Plaintiff’s Complaint. (ECF No. 17). The current deadline for Experian to
                      25       respond to the First Amended Complaint is April 15, 2019. Plaintiff and Experian stipulate and
                      26       agree that Experian shall have until May 1, 2019 to file its responsive pleading.
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00176-JAD-GWF Document 20 Filed 04/08/19 Page 2 of 2



                         1            This is Experian’s first request for an extension of time to respond to the First Amended
                         2     Complaint and is not intended to cause any delay or prejudice to any party, but rather to allow
                         3     Experian time to investigate Plaintiff’s claims. Among other things, Plaintiff’s First Amended
                         4     Complaint (unlike Plaintiff’s Complaint) includes class claims, which Experian needs an
                         5     opportunity to review and evaluate.
                         6      IT IS SO STIPULATED.

                         7
                                DATED this 8th day of April 2019.              NAYLOR & BRASTER
                         8

                         9
                                                                               By: /s/ Jennifer L. Braster
                      10                                                           Jennifer L. Braster (NBN 9982)
                                                                                   Andrew J. Sharples (NBN 12866
                      11                                                           jbraster@nblawnv.com
                                                                                   asharples@nblawnv.com
                      12                                                           1050 Indigo Drive, Suite 200
                                                                                   Las Vegas, NV 89145
                      13
                                                                                    Attorneys for Defendant
                      14                                                            Experian Information Solutions, Inc.

                      15        DATED this 8th day of April 2019.              HAINES & KRIEGER

                      16

                      17                                                       By: /s/ Miles N. Clark
                                                                                   David H. Krieger (NBN 9086)
                      18                                                           8985 S. Eastern Avenue, Suite 350
                                                                                   Las Vegas, NV 89123
                      19
                                                                                    KNEPPER & CLARK LLC
                      20
                                                                                    Matthew I. Knepper (NBN 12796)
                      21                                                            Miles N. Clark (NBN 13848)
                                                                                    Shaina R. Plaksin (NBN 13935)
                      22                                                            10040 W. Cheyenne Ave., Suite 170-109
                                                                                    Las Vegas, NV 89129
                      23
                                                                                    Attorneys for Plaintiff Valeriya Slyzko
                      24

                      25        IT IS SO ORDERED.
                                          9th
                      26        Dated this __ day of April 2019.
                                                                               UNITED STATES MAGISTRATE JUDGE
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                       2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
